Name: 93/226/EEC: Commission Decision of 22 April 1993 amending the boundaries of the less-favoured areas in the Federal Republic of Germany within the meaning of Council Directive 75/268/EEC (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe
 Date Published: 1993-04-26

 Avis juridique important|31993D022693/226/EEC: Commission Decision of 22 April 1993 amending the boundaries of the less-favoured areas in the Federal Republic of Germany within the meaning of Council Directive 75/268/EEC (Only the German text is authentic) Official Journal L 099 , 26/04/1993 P. 0001 - 0038COMMISSION DECISION of 22 April 1993 amending the boundaries of the less-favoured areas in the Federal Republic of Germany within the meaning of Council Directive 75/268/EEC (Only the German text is authentic)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas Council Directive 86/465/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (3), as last amended by Directive 92/92/EEC (4), specifies the areas of the Federal Republic of Germany included in the Community list of less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Wheras the German Government has requested, in accordance with Article 2 (1) of Directive 75/268/EEC, an amendment to the boundaries of the less-favoured areas listed in the Annex to Directive 92/92/EEC to take account of administrative changes which have taken place in the areas concerned; Whereas the administrative transfer of certain areas already included in the list of areas within the meaning of Article 3 (4) and (5) of Directive 75/268/EEC does not change the boundaries of those homogeneous areas which have already been classified and which respect the criteria and figures, including the special criteria, laid down for the delimitation of those areas in Directive 86/465/EEC; Whereas the series of amendments requested by the German Government pursuant to Article 2 (3) of Directive 75/268/EEC does not increase the total utilized agricultural area of the less-favoured areas and therefore does not affect the limit laid down in the said Article; Whereas, to ensure clarity, it is desirable to publish a complete new list of the less-favoured agricultural areas as indicated in the Annex to Directive 92/92/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The list of less-favoured areas in the Federal Republic of Germany given in the Annex to Directive 92/92/EEC is hereby amended in accordance with the Annex hereto. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 22 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1.(2) OJ No L 93, 30. 3. 1985, p. 1.(3) OJ No L 273, 24. 9. 1986, p. 1.(4) OJ No L 338, 23. 11. 1992, p. 1. ANNEX 'LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (3) OF DIRECTIVE 75/268/EEC: /* Tables: see OJ */ LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (4) OF DIRECTIVE 75/268/EEC: /* Tables: see OJ */ /* Tables: see OJ */ /* Tables: see OJ */ /* Tables: see OJ */ /* Tables: see OJ */ /* Tables: see OJ */ LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (5) OF DIRECTIVE 75/268/EEC: /* Tables: see OJ */